Citation Nr: 0610930	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  07-22 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation, in excess of 30 
percent for bronchial asthma from February 20, 1996 to 
September 11, 2001.

2.  Entitlement to an increased evaluation, in excess of 60 
percent for bronchial asthma on and after September 12, 2001.

3.  Entitlement to an increased evaluation, in excess of 10 
percent for headaches, post-traumatic, including organic 
affective disorder (with dysthymia secondary to brain 
trauma).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from October 1979 to March 
1980.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a September 1996 rating decision of the above 
Department of Veterans Affairs (VA), Regional Office (RO), 
which denied increased evaluations for headaches, post-
traumatic, with dysthymic disorder, evaluated as 10 percent 
disabling; and bronchial asthma, evaluated as 30 percent 
disabling.  The RO issued a rating action in November 2001, 
which increased the evaluation assigned for bronchial asthma 
to 60 percent, effective September 12, 2001.  The 10 percent 
evaluation for the post-traumatic headaches was continued.

In October 2003, the case was remanded by the Board so that 
the provisions of the Veteran's Claims Assistance Act of 2000 
(VCAA) could be complied with, and so that a VA pulmonary 
examination could be conducted.  The RO readjudicated the 
claims in a May 2005 supplemental statement of the case.  The 
case is again before the Board for appellate consideration.

The issue of entitlement to an increased evaluation in excess 
of 10 percent for headaches, post-traumatic, including 
organic affective disorder (with dysthymia secondary to brain 
trauma) is addressed in the Remand portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the appellant.



FINDING OF FACT

From February 20, 1996, the veteran's bronchial asthma has 
been manifested by frequent asthma attacks, marked dyspnea on 
exertion between attacks with only temporary relief with 
medications, at least monthly visits to a physician for 
treatment of exacerbations, and intermittent courses of 
treatment with corticosteroids.


CONCLUSION OF LAW

The criteria for a 60 percent evaluation, but no more, for 
bronchial asthma have been met from February 20, 1996.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159, Part 4, including §§ 4.1, 4.2, 4.7, 
Diagnostic Code (DC) 6602 (1996 & 2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see Mayfield v. Nicholson, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on a claim for VA benefits. 

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions of the Court in Pelegrini 
and Mayfield, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In the present case, the veteran filed a substantially 
complete claim for increased evaluations in February 1996.  
The rating action denying this claim was issued in September 
1996.  After that rating action was issued, the RO sent the 
veteran a VCAA letter (pertaining to the issues of an 
increased evaluation for bronchial asthma and partial complex 
seizures), which provided notice to the claimant of what 
information and evidence must be submitted to substantiate 
the claims for increased evaluations, as well as what 
information and evidence must be provided by the veteran and 
what information and evidence would be obtained by VA.  He 
was further informed that he could submit any evidence 
relevant to his claims.  In October 2003, this case was 
remanded by the Board, in part, so that proper VCAA notice on 
the issues currently before the Board could be provided.  
Such a letter was sent in October 2004.  It again provided 
notice to the claimant of what information and evidence must 
be submitted to substantiate the claims for increased 
evaluations, as well as what information and evidence must be 
provided by the veteran and what information and evidence 
would be obtained by VA.  He was further informed that he 
could submit any evidence relevant to his claims.  In 
addition, the May 2005 supplemental statement of the case 
contained the provisions of 38 C.F.R. § 3.159, the regulation 
that implemented the VCAA.  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).  As the Federal Circuit Court has 
stated, it is not required "that VCAA notification must 
always be contained in a single communication from the VA."  
Mayfield, supra, slip op. at 9.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  See also Conway v. Principi, 353 F.3d 1369, 1374 
(2004), holding that the Court of Appeals for Veterans Claims 
must "take due account of the rule of prejudicial error."

The Board finds that the timing error in this case is not 
prejudicial to the claimant.  The veteran was provided notice 
on at least three different occasions (see above).    The 
Board had requested copies of the veteran's VA treatment 
records, which were obtained and associated with the claims 
folder.  He has been afforded an appropriate VA examination.  
Therefore, it is found that the veteran was aware of the 
evidence and information that was needed to substantiate his 
claim; moreover, VA obtained those records that were 
available in relationship to the claim.  In addition, the 
claim was readjudicated following the provision of the 
notice.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of the claim and to respond to VA 
notices.  Therefore, under Pelegrini, to now decide the 
appeal would not be prejudicial error to the claimant.  

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (March 
3, 2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since one rating issue is being remanded, below, 
and the other is being increased from 30 to 60 percent, the 
Board believes any notice deficiencies are moot.

II.  Applicable laws and regulations

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. Part 4 
(2005).  When a question arises as to which of two 
evaluations shall be assigned, the higher evaluation will be 
assigned of the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

The Board notes that, while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Where the rating criteria are amended during the course of 
the appeal, the Board considers both the former and the 
current schedular criteria because, should an increased 
rating be warranted under the revised criteria, that award 
may not be made effective before the effective date of the 
change.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-
2000 (April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 
38 C.F.R. § 3.114 (2004).

The rating criteria for respiratory disorders were amended 
effective September 12, 2001, during the pendency of this 
claim/appeal.  The veteran was afforded notice of the changes 
in the November 2001 and May 2005 SSOCs.  Therefore, the 
Board may proceed with a decision on the merits of the claim, 
with consideration of the original and revised regulations, 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

According to the regulations in effect prior to September 12, 
2001, a 10 percent evaluation is warranted for mild bronchial 
asthma, with paroxysms of asthmatic type breathing (high 
pitched expiratory wheezing and dyspnea) occurring several 
times a year with no clinical findings between attacks.  A 30 
percent evaluation is warranted for moderate asthma, with 
asthmatic attacks rather frequent (separated by only 10 to 14 
day intervals) with moderate dyspnea on exertion between 
attacks.  A 60 percent evaluation is warranted for severe 
asthma, with frequent attacks of asthma (one or more attacks 
weekly), marked dyspnea on exertion between attacks with only 
temporary relief by medication, and more than light manual 
labor precluded.  A 100 percent evaluation is warranted for 
pronounced asthma, with asthmatic attacks occurring very 
frequently with severe dyspnea on slight exertion between 
attacks and with marked loss of weight or other evidence of 
severe impairment of health.  38 C.F.R. Part 4, DC 6602 
(1996).

Diagnostic Code 6602 now reads as follows:

660
2
Asthma, bronchial:
Rati
ng

FEV-1 less than 40-percent predicted, or; FEV-1/FVC 
less than 40 percent, or; more than one attack per 
week with episodes of respiratory failure, or; 
requires daily use of systemic (oral or parenteral) 
high dose corticosteroids or immuno-suppressive 
medications
100

FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC 
of 40 to 55 percent, or; at least monthly visits to 
a physician for required care of exacerbations, or; 
intermittent (at least three per year) courses of 
systemic (oral or parenteral) corticosteroids
60

FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC 
of 56 to 70 percent, or; daily inhalational or oral 
bronchodilator therapy, or; inhalational anti-
inflammatory medication
30

FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC 
of 71 to 80 percent, or; intermittent inhalational 
or oral bronchodilator therapy
10
Note: In the absence of clinical findings of asthma at time 
of examination, a verified history of asthmatic attacks must 
be of record. 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002 & 2005).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, supra, at 54.

III.  Factual background and analysis

The relevant evidence of record included a VA examination 
conducted in March 1996.  The veteran stated that over the 
past 5 years his asthma attacks had grown in intensity and 
frequency.  He stated that he was now seriously limited by 
chest tightness, wheezing, and breathlessness with even 
minimal exertion.  The examination of the chest showed a 
prolonged expiratory phase with a few scattered expiratory 
wheezes bilaterally.  There was no indication of cor 
pulmonale.  He stated that he had daily asthma attacks, as 
well as a daily dry cough and dyspnea on minimal effort.  The 
chest X-ray was normal.

An April 1994 pulmonary function test (PFT) showed that, 
before the administration of a bronchodilator, the FEV-1/FVC 
was 68 percent.  After the administration of a 
bronchodilator, it measured 83 percent.  This reading was 
indicative of obstruction, with a significant response to 
bronchodilators.  He was seen in the VA's emergency room in 
December 1997; at that time, he was noted to have pneumonia 
and out of control asthma.  In February 2000, he displayed 
bilateral breath sounds with scattered inspiratory wheezes to 
auscultation.

The veteran was reexamined by VA in March 2000.  He had been 
seen at the emergency room with a diagnosis of rule out 
pneumonia.  A chest X-ray was negative, and he was prescribed 
Zithromax and released.  He complained of shortness of breath 
on mild effort (laughing, coughing), which would then bring 
on an asthma attack.  He stated that the condition had 
worsened over the past 3 years, with markedly decreased 
exercise tolerance due to shortness of breath and dyspnea on 
exertion.  He denied hemoptysis and anorexia.  He stated that 
he would have dyspnea after climbing a flight of stairs, and 
that he had daily asthma attacks.  The examination noted 
inspiratory wheezes in all lung fields with a prolonged 
expiratory phase.  There was no cyanosis or clubbing of the 
lower extremities.  FEV-1/FVC was 83 percent, pre-
bronchodilator and 82 percent after the administration of a 
bronchodilator.

A VA chest X-ray obtained in June 2000 was clear, with no 
parenchymal consolidation.  On June 13, 2000, it was noted 
that the veteran was being treated with bronchodilators for 
the relaxation of the bronchial smooth muscle in reversible 
bronchospasm.  On June 27, he had inspiratory and expiratory 
wheezing and crackles.  On September 6, 2000, he complained 
of increased asthma over the past two to three weeks. This 
was accompanied by a cough with a yellowish/greenish sputum.  
The examination revealed wheezing on auscultation. 

In February 2001, the veteran had bilateral breath sounds 
with expiratory wheezes to auscultation.  There was no 
clubbing or cyanosis of the extremities.  In October 2001, he 
underwent respiratory therapy.  He had experienced tightness 
of the chest and shortness of breath.  He was admitted for 
what was described as an exacerbation of his asthma.  These 
attacks were described as recurrent and nonresponsive to 
treatment.  A chest X-ray performed on October 9 was positive 
for hyperinflation but negative for infiltrates.  A January 
2002 PFT showed FEV of 68.9 of predicted.

The veteran was reexamined by VA in November 2004.  A history 
of multiple hospitalizations for pulmonary problems was noted 
(November 1997 for right lung necrotizing pneumonia, and 
October 2001, December 2002, and February 2003 for asthma 
exacerbations).  He stated that he has asthma every day.  It 
is triggered by laughing, slight exertion, or exposure to 
certain smells, particularly detergents or perfumes.  He 
stated that he had not been hospitalized for these attacks, 
but that he had been treated at the emergency room on three 
or four occasions.  He said that he would develop dyspnea on 
even moderate exertion, such as carrying grocery bags, 
raising heavy objects, playing with his daughter, or walking 
a block or two.  He denied hemoptysis and anorexia.  The 
examination noted that he was no in acute distress.  The 
chest was symmetric to expansion and clear to auscultation.  
There was a mild prolonged expiratory phase, with no wheezes, 
rales, or rhonchi.  There was no history of cor pulmonale and 
no weight loss changes.  There was no evidence of immuno-
suppressive therapy; however, he did use a corticosteroid 
inhaler twice a day.  The PFTs showed that, prior to the 
administration of bronchodilators, the FEV-1 was 70 percent 
of predicted (86 percent afterwards) and the FEV-1/FVC was 76 
percent of predicted (86 percent afterwards).  It was 
concluded that this was consistent with a mild obstructive 
ventilatory impairment which was responsive to bronchodilator 
therapy, and a mild hyperinflation with air trapping.  

Additional VA outpatient treatment records developed between 
September 2003 and April 2005 were associated with the claims 
folder.  In June 2004, he was noted to have recurrent asthma, 
currently treated with beta agonist, anticholinergics, and 
inhaled steroids.  He complained of increased symptoms, to 
include shortness of breath with activity.  A chest X-ray 
showed that lung fields appeared hyperaerated; there was no 
acute parenchymal consolidation and no pleural fluid 
accumulation.  The lung fields were well ventilated and clear 
of acure infiltration.  In March 2005 he was noted to have 
moderate asthma with PFTs which showed mild obstructive and 
reversible disease.  In April 2005, it was noted that his 
lungs were clear to auscultation, with no wheezes, rales, or 
rhonchi.

After a careful review of the evidence of record, the Board 
finds that entitlement to an increased evaluation, to 60 
percent, for the service-connected bronchial asthma, 
effective from February 20, 1996, has been established.  A 
longitudinal review of the evidence of record indicates that 
the veteran's symptomatology has been consistent and 
unchanged from February 20, 1996, to the present.  He suffers 
from severe asthma, associated with marked dyspnea on 
exertion between attacks with only temporary relief with 
medications.  He suffers from at least monthly exacerbations, 
which have required emergency room treatment.  Moreover, he 
has continually received intermittent treatment with 
corticosteroids.  Therefore, it is found that a 60 percent 
evaluation from February 20, 1996, for the service-connected 
bronchial asthma is justified.

However, the Board finds that a 100 percent disability 
evaluation is not warranted.  There is no indication in the 
objective record dating from February 20, 1996, that the 
veteran's asthma is pronounced in nature.  There is no 
evidence that he experiences severe dyspnea on only slight 
exertion.  Nor is there any suggestion that he has suffered 
from marked loss of weight or any other evidence of severe 
impairment of health.  Additionally, his FEV-1 and FEV-1/FVC 
have not been noted to be less than 40 percent of predicted.  
Nor is there any indication that his asthmatic attacks have 
been accompanied by episodes of respiratory failure.  
Finally, there is no evidence that he requires the daily use 
of systemic high-dose corticosteroids or immuno-suppressive 
medications.  

In conclusion, after reviewing the entire claims folder, and 
after resolving all reasonable doubt in the veteran's favor, 
it found that the evidence supports a grant of a 60 percent 
evaluation (but no higher) for the service-connected 
bronchial asthma from February 20, 1996.


ORDER

Entitlement to a 60 percent evaluation for bronchial asthma, 
from February 20, 1996, is granted.


REMAND

The veteran has claimed that his service-connected post-
traumatic headaches, including an organic affective disorder 
(with dysthymia secondary to brain trauma) is more disabling 
than the current disability evaluation would suggest.  He 
asserts that he suffers from constant headaches, as well as 
various psychiatric symptoms, to include anxiety, depression, 
anger outbursts, and irritability.

In reviewing the record, the Board notes that the veteran 
last underwent VA examination for his post-traumatic 
headaches, with organic affective disorder, in March 2000.  
Since that time, he has sought repeated outpatient treatment.  
Therefore, in order to ascertain the current nature and 
degree of severity of this disorder, the Board finds that 
another VA examination would be helpful.  See Francisco, 
supra.

The veteran is hereby advised of the importance of reporting 
for any scheduled examination, and of the potential 
consequences of failing to so report.  See 38 C.F.R. § 3.655 
(2005).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded VA 
neurological and psychiatric examinations in 
order to ascertain the current nature and 
degree of severity of the service-connected 
post-traumatic headaches, including organic 
affective disorder (with dysthymia secondary to 
brain trauma).  All necessary special studies 
and tests should be conducted.  The claims 
folder must be made available to the 
examiner(s) for review in conjunction with the 
examination.  The examiner(s) should 
specifically indicate whether or not the 
veteran suffers from multi-infarct dementia 
associated with brain trauma.  A complete 
rationale for any opinions expressed should be 
provided.

2.  Once the above-requested development has 
been completed, the claim for an increased 
evaluation for the service-connected post-
traumatic headaches, including organic 
affective disorder (with dysthymia secondary to 
brain trauma) should be readjudicated.  If the 
decision remains adverse to the veteran, he and 
his representative must be provided with an 
appropriate SSOC and an opportunity to respond.  
The case should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


